809 F.2d 786Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Wayne WOODFIN, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, Attorney General of the State ofVirginia, Defendant-Appellees.
No. 86-7576.
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1986.Decided Jan. 5, 1987.

Before WIDENER, CHAPMAN, and WILKINSON, Circuit Judges.
Kenneth Wayne Woodfin, appellant pro se.
Katherine Baldwin Toone and Todd E. LePage, Office of the Attorney General, for appellee.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that an appeal from his order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the magistrate.  Woodfin v. Commonwealth of Virginia, C/A No. 85-657-R (E.D.Va. April 14, 1986).


2
DISMISSED.